DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/27/2020 has been considered by the examiner.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/302,206, PCT/IL2015/050003, PRO 62/530,777, and IL 232080, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of the prior-filed application, Application No. 15/302,206, PCT/IL2015/050003, PRO 62/530,777, and Israel 232080 does not contain the claimed subject matter of the later filed application.
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/031,609 filed 07/10/2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “9” in Pa [0054], “912” in Pa [00107] and [00113], and “1200” in Pa [00116].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “912” has been used to designate both “a mounting hole” in Pa [00107] and [00113] and “an article” in Pa [00117]. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "912" and "1112" in Pa [00117] have both been used to designate “an article”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the reference number “1120” in Fig. 11B.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 5-7 are objected to because of the following informalities: 
In claims 5 and 6, Applicant has been advised to replace “an elongated rod” in each line 2 with –the elongated rod – since the rod is recited in the referred claim 1; 
In claim 7, Applicant has been advised to replace “a single rod” in line 2 with –the single rod – since the rod is recited in the referred claim 1; and 
In claim 7, Applicant has been advised to replace “a slot” in lines 1 and 2 with – one of the elongated slots – and –another one of the elongated slots -- respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5 and 6 recite the limitation “a slot” in each line 2. It renders the claim indefinite since it is unclear whether “a slot” is meant to be one of the at least some of said elongated slots or another slot not included in the at least some of said elongated slots. For the purpose of examination, it has been interpreted as -- one of the at least some of said elongated slots --.

Claim 7 recites the limitation “said cross” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 5,996,476-of record).

With respect to claim 1, Schultz teaches an imprinting system (“the imprinting press and cooking device 10”, Co 3 li 20-21 and Fig. 1) comprising: 
at least one imprint block (“a removable icon 112”, Co 5 li 17), a heating source (“heating element 108”, Co 4 li 52-53) and a mounting plate (“Imprinting plate 62” and “support frame 56”, Co 4 li 39 and 44), said at least one imprint block is adapted to receive a supply of heat energy from said heating source (“This heating is accomplished through electrical heating element 108 which is bolted in place in direct contact with the back of imprinting plate 62.”, Co 4 li 52-54), said mounting plate comprises:
(a) at least one opening (“a round hole 115”, Co 5 li 18) dimensioned for receiving at least a forward portion including an imprinting face of said at least one imprint block (“Icon 112 is a removable plate which is fitted exactly within hole 115”, Co 5 li 18-19);
(b) elongated slots (holes/slots between “56” and “114” in Fig. 3A), wherein at least one elongated slot of said elongated slots comprise a rod (“pins 65”, Co 4 li 44), wherein said imprint block and said mounting plate are mounted within an imprinting assembly (the upper portion of Fig. 3A).

With respect to claim 4, Schultz as applied to claim 1 above further teaches that said rod is placed within said at least one elongated slot (Fig. 3A).

With respect to claim 5, Schultz as applied to claim 1 above further teaches that at least some of said elongated slots comprise an elongated rod, said elongated rod traverses a slot (Fig. 3A).

With respect to claim 6, Schultz as applied to claim 1 above further teaches that at least some of said elongated slots comprise an elongated rod, said elongated rod traverses a slot devoid of said rod (Fig. 3A).

With respect to claims 8 and 9, Schultz as applied to claim 1 above further teaches that said imprinting assembly is installed within a support frame (“an open frame 13”, Co 3 li 21) comprising a support table (“a flat press plate 53”, Co 4 li 37), wherein said support table defines a plane which is substantially parallel to a plane defined by said printing face (Fig. 3D), and comprising an imprinting assembly driver (“a coil spring 57”, Co 4 li 39) configured for driving said imprinting assembly relative to said support table and driving said support table relative to said imprinting assembly (“Flat press plate 53 is hinged to support frame 56. A coil spring 57 is spot welded to support frame 56 and flat press plate 23 to aid in lifting support frame 56”, Co 4 li 38-41).

With respect to claims 12 and 13, Schultz as applied to claim 1 above further teaches that said mounting plate further comprises a lip formed along at least a portion of a perimeter of said mounting plate, said lip extends substantially perpendicular to a plane defined by said mounting plate, and said lip further comprises a flange section which is oriented at a right angle to and outwardly away from said lip (“frame 56”, Fig. 3A).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 10, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 5,996,476-of record) as applied to claim 1 above.

With respect to claim 2, Schultz as applied to claim 1 above teaches the elongated slots, but is silent to said at least a portion of said elongated slots being arranged in a cross shape.
However, one would have found it obvious to change the shape of the Imprinting plate 62 in order to press the bread product as desired shape, and as a result, one would have found it obvious to change the shape of the elongated slots (the holes between “56” and “114” in Fig. 3A) for the purpose of support the Imprinting plate 62, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

With respect to claim 7, Schultz as applied to claim 1 above teaches the elongated slots comprising a rod, but is silent to said cross comprising a slot devoid of said rod and a slot comprising a single rod.
However, one would have found it obvious to change the shape of the Imprinting plate 62 in order to press the bread product as desired shape, and as a result, one would have found it obvious to change the shape of the elongated slots (the holes In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Then, in this modification, a slot would comprise a rod and another connecting slot would not comprise any rod.

With respect to claim 10, Schultz as applied to claim 1 above does not specifically teach said mounting plate is made of a material configured for withstanding operating temperatures of up to 600° C. However, Schultz further teaches that the imprinting press is set to a desired temperature (Co 5 li 63), the surface temperature of the imprinting plate would be higher immediately opposite the heating elements (Co 6 li 56-58), and other heat sources, such as gas burners, may also be used with varying degrees of success (Co 4 li 57-59). One would appreciate that the gas burner is capable of heating at a temperature higher than the claimed range. Therefore, one would have found it obvious to form the mounting plate of a material configured for withstanding operating high temperatures for the purpose reducing the damage of the system due to the heat.

With respect to claim 11, Schultz as applied to claim 1 above teaches the at least one opening (“a round hole 115”, Co 5 li 18) dimensioned for receiving at least a forward portion including an imprinting face of said at least one imprint block (“Icon 112 is a removable plate which is fitted exactly within hole 115”, Co 5 li 18-19), but does not specifically teach an air gap formed in said at least one opening around said forward In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
 
With respect to claims 15-18, Schultz as applied to claim 1 above further teaches that since both the imprinting plate 62 and the flat press plate 53 are heated, the tortilla dough does not stick to them (Co 6 li 5-7). Thus, the surface of the imprinting plate 62 would correspond to the claimed release plate comprising at least one opening (“a round hole 115”), since the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 5,996,476-of record) as applied to claim 1 above, and further in view of Wai-Ching (US 5,156,637-of record).

With respect to claim 14, Schultz as applied to claim 1 above teaches the at least one opening (“a round hole 115”, Co 5 li 18) dimensioned for receiving at least a forward portion including an imprinting face of said at least one imprint block (“Icon 112 is a removable plate which is fitted exactly within hole 115”, Co 5 li 18-19), but does not specifically teach that said imprint block comprises a shoulder extending outwardly 
In the same field of endeavor, a toaster for making a brown pattern on the bread, Wai-Ching teaches that the baking panel 4 (see FIGS. 1 and 6) is a metal plate with a hollow pattern 41 and inserted between the clamping frames 2A, 2B and 2C, 2D and kept in position by the L-shaped lugs thereof so that the baking panel 4 on the bread makes a brown pattern on the bread (Co 2 li 35-38 and 45-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schultz with the teachings of Wai-Ching so that the one would incorporate L-shaped lugs into the icon 112 for the purpose of keeping the icon 112 in position in the round hole 115. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,842,319. Although the of the following reasons.
With respect to claim 1, the claims 1 and 7 of U.S. Patent No. 10,842,319 teaches the claim.
With respect to claim 8, the claim 2 of U.S. Patent No. 10,842,319 teaches the claim.
With respect to claim 9, the claim 3 of U.S. Patent No. 10,842,319 teaches the claim.
With respect to claim 10, the claim 4 of U.S. Patent No. 10,842,319 teaches the claim.
With respect to claim 11, the claim 5 of U.S. Patent No. 10,842,319 teaches the claim.
With respect to claim 12, the claim 11 of U.S. Patent No. 10,842,319 teaches the claim.
With respect to claim 13, the claim 12 of U.S. Patent No. 10,842,319 teaches the claim.
With respect to claim 14, the claim 14 of U.S. Patent No. 10,842,319 teaches the claim.

Allowable Subject Matter

Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, a primary reason why it is deemed novel and non-obvious is that while the prior art (Schultz, US 5,996,476-of record) teaches an imprinting system comprising at least one imprint block (“a removable icon 112”, Co 5 li 17), a heating source (“heating element 108”, Co 4 li 52-53) and a mounting plate (“Imprinting plate 62” and “support frame 56”, Co 4 li 39 and 44), said at least one imprint block is adapted to receive a supply of heat energy from said heating source (“This heating is accomplished through electrical heating element 108 which is bolted in place in direct contact with the back of imprinting plate 62.”, Co 4 li 52-54), said mounting plate comprising at least one opening (“a round hole 115”, Co 5 li 18) and elongated slots (holes/slots between “56” and “114” in Fig. 3A), it does not teach that said rod has a coefficient of thermal expansion lower than that of said mounting plate.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.